DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A in the reply filed on 09/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9, 10, and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/24/2021.
Status of Claims
The status of the claims as filed in the reply dated 10/27/2021 are as follows: 
Claims 1-13 are pending;
Claims 9, 10, and 13 are withdrawn from consideration;
Claims 1-8, 11, and 12 are being examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
 Figure 4A illustrates an extended state and Figure 4B illustrates a compressed state.  However, it does not seem possible for 211 and 212 to compress down into the shape shown in Figure 4B and claimed in Claim 7 without some sort of shortening or sliding mechanism since Figure 4B illustrates all the sides as straight linear segments.  Thus, the drawings fail to illustrate how the elastic compression and deformation is accomplished. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 5, the term "shape of a flower, a claw" in claim 5 is a relative term which renders the claim indefinite. It is unclear as to what exact shape is required to anticipate a “flower” or “claw” shape since they vary widely. The term "shape of a flower, a claw" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding Claim 12, Claim 12 line 2 recites the limitation of “the heat-dissipating body is a vapor chamber”.  However, Claim 6 from which claim 12 depends from already recites “a chamber”.  It is unclear if the “vapor chamber” of claim 12 is the same element as the “chamber” of claim 6.  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  For examination purposes, the “vapor chamber” of claim 12 will be interpreted as the same “chamber” of claim 6.
Furthermore regarding claim 12, Claim 12 line 2 recites the limitation of the heat-dissipating body is a vapor chamber or a heat conductive plate’’. It’s not clear how the heat-dissipating body would be a heat conductive plate. How would the heat-dissipating body be a heat conductive plate while claimed to comprise a chamber, a working fluid, and wick? Since the heat dissipating body is previously claimed to comprise a chamber, the limitation of the heat dissipating body now being a heat conductive plate renders the claim indefinite. For examination purposes, the limitation of "a vapor chamber or a heat conductive plate" will be interpreted as only requiring "a vapor chamber".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 12 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by KUSHNER (WO 2020191473 A1).
Regarding claim 1, KUSHNER teaches a flexible wick structure (see element 718; Kushner teaches on page 2 lines 31-32 that “where the heat transfer structure may include a housing formed by walls, a porous structure formed by a wick”. Also on page 5 lines 7-8 that “Thus, such a porous structure, i.e. a wick structure, may create capillary forces to move the condensed evaporative liquid toward the second part”. Moreover, Kushner teaches on page 6 lines 6-7 that “the porous deformable part includes a wick configured to create capillary forces” so it’s clear that element 718 is a wick structure.) Applied to a heat-dissipating unit (100), comprising: a wick body (722); and a plurality of extension portions being able to be elastically deformed under compression (see element 720; Kushner teaches on page 6 lines 21-22 that “such a flexible arm may allow the porous deformable part to deform elastically or plastically.” ), wherein the extension portions extend outwards from a side of the wick body to carry the wick body (KUSHNER discloses in Figures 11, and 13 that the plurality of the flexible arms 720 are attached  to the side of the wick body 722 and extend outwards towards the bottom carrying the wick body 722 ), wherein the extension portions and the wick body together define an axial-displacement space (KUSHNER discloses in FIG 11 that the wick body 722 being lifted by the plurality of the flexible arms 720 defining axial-displacement space). Note: Fig 13 of KUSHNER is mislabeled; the labels of elements 720, and 722 under the cluster 718 in FIG 13 are switched based on all the previous figures.

Regarding claim 3, KUSHNER teaches the flexible wick structure is a porous liquid-absorbing structure (Kushner teaches on page 6 lines 6-10 that “the porous deformable part includes a wick configured to create capillary forces so as to absorb evaporative liquid at the condensation side of the housing, and to transport condensed evaporative liquid toward the evaporation side of the housing”) which is woven from filaments made of a plurality of kinds of metal materials. KUSHNER teaches on page 16 lines 7-11 that “The wick body may be composed of a metallic material and formed by elements selected in the group consisting of: sintered particles, one or more layers of mesh, a single-layer of metal mesh, several layers of metal mesh, a single fiber braided metal threads, several fibers of braided metal threads, a single layer of metal felt, several layers of metal felt, and any combination thereof.” 

Regarding claim 5, KUSHNER teaches the flexible wick structure has a shape of a flower. (KUSHNER teaches on page 14 line 31 to page 15 line 2 that “Porous rigid part 722 is attached to porous deformable part 720 Porous deformable part 720 may be formed by at least one, e.g. four, flexible arm, which extends from porous rigid part 722 to heat-emitting outer surface 114 and which may be arranged around heat-receiving outer surface 112, for example in a uniform distribution thus forming a petal-type wick structure.”)

Regarding claim 6, KUSHNER teaches a deformable heat-dissipating unit (100), comprising: a heat-dissipating body having an upper plate (104), a chamber (102), and a lower plate (106) covered with the upper plate, wherein a working fluid is filled in the chamber (see Page. 2 lines 30-32); and a flexible wick structure (718) disposed in the chamber (102) and having a wick body (722) and a plurality of extension portions (720) being able to be elastically deformed under compression (see Page. 3 lines 11-15), wherein the extension portions extend outwards from a side of the wick body to carry the wick body (see Figures 11, and 15), wherein the extension portions and the wick body together define an 
Regarding claim 7, KUSHNER teaches the upper plate (104) is provided with a base (112) and a side portion (108) which can be elastically deformed under compression (Kushner teaches on page 11 line 12 that “Circumferential part. 108 may include a corrugated membrane that is elastically deformable.”), wherein the side portion extends outwards from the edge of the base. Kushner teaches in Figure 11 that the side portion 108 extends outwards from the base 112 (See element 108 in FIG 11).

Regarding claim 12, KUSHNER teaches the heat-dissipating body is a vapor chamber (102) or a heat conductive plate. KUSHNER teaches heat-dissipating body is a vapor chamber (examiner note: The heat conductive plate is recited in the alternative to the vapor chamber, wherein Kushner already teaches the vapor chamber.  Therefore, the other alternative option of the heat conductive plate is not required of Kushner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KUSHNER (WO 2020191473 A1) in view of RIVERA (US 20040052052 A1).
Regarding claim 4, KUSHNER does not teaches wherein the metal filaments are made of copper, stainless steel, aluminum, nickel, titanium, alloy, or a combination thereof.
RIVERA teaches the metal filaments are made of copper, stainless steel, aluminum, nickel, titanium, alloy, or a combination thereof. (RIVERA teaches on Page 2 ¶ 0021 that “Materials commonly used for the wick include porous metal foams and felts which are impregnated with metals. Such as copper, aluminum, and Steel. Different types of wicks are used depending on the application for which the heat pipe is being used.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KUSHNER to incorporate the teachings of RIVERA by providing a wick that is made of porous metal foams and felts which are impregnated with metals such as copper, aluminum, and steel in order to increase the thermal conductivity as it is well known in the art (see RIVERA ¶ 0021). 

Regarding claim 11, KUSHNER teaches wherein the flexible wick structure is a porous liquid-absorbing structure (Kushner teaches on page 6 lines 6-10 that “the porous deformable part includes a wick configured to create capillary forces so as to absorb evaporative liquid at the condensation side of the housing, and to transport condensed evaporative liquid toward the evaporation side of the housing”)  which is woven from filaments made of a plurality of kinds of metal, non-metal, or plastic materials. (KUSHNER teaches on page 16 lines 7-11 that “The wick body may be composed of a metallic material and formed by elements selected in the group consisting of: sintered particles, one or more layers of mesh, a single-layer of metal mesh, several layers of metal mesh, a single fiber braided metal threads, several fibers of braided metal threads, a single layer of metal felt, several layers of metal felt, and any combination thereof.”)
However KUSHNER does not teach wherein the metal filaments are made of copper, stainless steel, aluminum, nickel, titanium, alloy, or a combination thereof.
RIVERA teaches a wick made of porous metal foams and felts which are impregnated with metals such as copper, aluminum, and steel. (RIVERA teaches on Page 2 ¶ 0021 that “Materials commonly used for the wick include porous metal foams and felts which are impregnated with metals. Such as copper, aluminum, and Steel. Different types of wicks are used depending on the application for which the heat pipe is being used.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KUSHNER to incorporate the teachings of RIVERA by providing a wick that is made of porous metal foams and felts which are impregnated with metals such as copper, aluminum, and steel in order to increase the thermal conductivity as it is well known in the art (see RIVERA ¶ 0021). 

Claims 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KUSHNER (WO 2020191473 A1) in view of THAYER (US 7647961 B2).
Regarding claim 2, KUSHNER teaches wherein the extension portions are disposed annularly on a bottom side of the wick body (KUSHNER discloses in Figures 11, and 13 that the plurality of the flexible arms 720 disposed annularly on the bottom of the wick body 722), wherein each of the extension portions has a fixed end, wherein the fixed end is connected to the bottom side of the wick body. 
KUSHNER does not teach wick that has a free end, wherein the free end extends outwards and horizontally to form a foot portion.
THAYER teach a flexible wick that has plurality of extension portions having fixed end (16) and a free end, wherein the free end extends outwards and horizontally to form a foot portion (THAYER disclose in Figure 1 that the wick 10 has extension portions 18 and these extension portions have two ends, one fixed to 16 and a free end that further extends outwards and horizontally forming a foot shape; see THAYER FIG 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KUSHNER to incorporate the teachings of THAYER by providing a wick with plurality extension portions that have a free end that formed like a foot to enhance transferring the working fluid which will increase the efficiency of heat dissipation as it is well known in the art (see THAYER Col. 5, Lines 41-42). 

Regarding claim 8, KUSHNER teaches the extension portions are disposed annularly on a bottom side of the wick body (KUSHNER discloses in Figures 11, and 13 that the plurality of the flexible arms 720 disposed annularly on the bottom of the wick body 722), wherein each of the extension portions has a fixed end, wherein the fixed end is connected to the bottom side of the wick body (KUSHNER discloses FIG 11 that the deformable parts (720) extends from the bottom side of the wick body to the heat-emitting outer surface forming arms)lower plate.)

THAYER teach a flexible wick that has plurality of extension portions having fixed end (16) and a free end, wherein the free end extends outwards and horizontally to form a foot portion, wherein the free end and the foot portion are in contact with the inner side of the upper plate or the lower plate. THAYER disclose in Figure 1 that the wick 10 has extension portions 18 and these extension portions have two ends, one fixed to 16 and a free end that further extends outwards and horizontally forming a foot shape that in contact with the upper plate; see THAYER's Figure 1, annotated by Examiner).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KUSHNER to incorporate the teachings of THAYER by providing a wick with plurality extension portions that have a free end that formed like a foot to enhance transferring the working fluid which will increase the efficiency of heat dissipation as it is well known in the art (see THAYER Col. 5, Lines 41-42). 



    PNG
    media_image1.png
    922
    657
    media_image1.png
    Greyscale


THAYER's Figure 1, annotated by Examiner

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peterson – (US 4951740 A) teaches a similar flexible wick structure.
MOK – (US 20120170221 A1) teaches a similar flexible wick structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED A AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                         
/TRAVIS RUBY/Primary Examiner, Art Unit 3763